DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-6 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: as indicated in the prior Office Action as Applicant has overcome the 112 rejections, the prior art of record fails to show a magnetic liquid sealing device adapted to axial and radial displacements of connection having the details, as set forth in claims that include elements such as an end cover; a rubber-sealing-ring equipped first clamping plate fixed on the end cover by a first screw and a second screw, the rubber-sealing-ring equipped first clamping plate comprising a first rubber sealing ring, the first rubber sealing ring being mounted in a groove of the first clamping plate; a rubber-sealing-ring equipped second clamping plate installed in a groove of the end cover, the rubber-sealing-ring equipped second clamping plate comprising a second rubber sealing ring and a third rubber sealing ring, the second rubber sealing ring and the third rubber sealing ring being mounted in a groove of the second clamping plate; and a fundamental sealing structure fixed on the rubber-sealing-ring equipped second clamping plate by a third screw and a fourth screw, so as to be isolated from the end cover by the first rubber-sealing-ring equipped clamping plate and 
Based on the prior art of record it would not have been considered obvious, at the time the invention was made, to have modified any of the cited prior art to arrive at the invention as claimed absent using applicant’s own disclosure as a guide and involving impermissible hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS L FOSTER whose telephone number is (571)270-5354. The examiner can normally be reached M-F 9:00am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS L FOSTER/Primary Examiner, Art Unit 3675